DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s After-Final Amendments/Remarks filed on 5 April, 2021. The amendment have been entered, and accordingly, claims 1-11 and 15-24 are allowable (see Examiner’s Reasons for Allowance in the Final Rejection mailed on 10 February, 2021).

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-14 directed to an invention (Group II described in the Restriction/Election mailed on 18 March, 2020) non-elected without traverse.  Accordingly, claims 12-14 been cancelled.

Allowable Subject Matter
Claims 1-11 and 15-24 are allowed
The following is an examiner’s statement of reasons for allowance: 
Reasons for allowance were noted in the Final Rejection mailed on 10 February, 2021.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        4/9/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763